Citation Nr: 1309338	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  06-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tension headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in October 2009 and December 2011, when the Board remanded the current issues for additional development.

Also in December 2011, the Board granted service connection for right knee chondromalacia and for chronic sinusitis, and denied service connection for prostate cancer and for a right ankle disability.  Because a final Board decision was rendered with regard to these four issues, they are no longer a part of the current appeal.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current disability of bilateral hearing loss.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.655 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letter dated in October 2005.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO provided the Veteran with additional notice in December 2009, subsequent to the initial adjudication, which also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, VA treatment, private treatment, and Social Security Administration (SSA) records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, and afforded the Veteran VA audiological and ear examinations in March 2010.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.

All of the relevant development requested by the Board's October 2009 and December 2011 remands was fully completed with regard to the Veteran's bilateral hearing loss claim, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not report to a VA examination scheduled for August 2012.  As he was advised in an August 2012 letter, when entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2012).

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim for service connection for bilateral hearing loss at this time.

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  An organic disease of the nervous system (such as sensorineural hearing loss) is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he currently has bilateral hearing loss, which he relates to noise exposure in service.  His service treatment records and post-service treatment records do not contain any complaints, findings, diagnosis, or treatment of hearing loss in either ear.

At a March 2010 VA audiological examination, the examiner noted that none of the Veteran's pure tone thresholds or speech recognition scores could be determined in either ear; all results were designated by the letters CND (standing for "could not determine").  The examiner stated that results from the current evaluation suggested unreliable results and should not be used for rating purposes.  The examiner noted that the Veteran's volunteered pure tone thresholds and pure tone average in both ears were elevated compared to speech recognition thresholds, indicating poor test validity; the Veteran was reinstructed several times and volunteered thresholds did not change.  The examiner further explained that the Veteran's word recognition scores were excellent at volunteered pure tone thresholds, indicating thresholds were better than reported.  In a November 2010 addendum, the examiner opined that, although accurate hearing thresholds could not be determined at the March 2010 examination, any hearing loss found subsequent to the Veteran's service period is less likely as not a result of noise exposure during military service.

At a March 2010 VA ear, nose, and throat examination, the Veteran provided a history of bilateral progressive hearing loss, which he felt had onset sometime during the mid-1970s.  He also provided a history of military noise exposure from weapons fired during basic training, from working in the motor pool, and from machinery in service.  He denied a history of non-military noise exposure.  The examiner rendered a diagnosis of "history of impaired hearing," but this was based solely on the Veteran's report of such and not on diagnostic testing.  The examiner went on to opine that it is less likely than not that any hearing loss might be related to military noise exposure, due to normal audiometric thresholds recorded throughout military service and at service separation.  The examiner reiterated this opinion in a November 2010 addendum.

Pursuant to the Board's December 2011 remand, the Veteran was scheduled to undergo another VA audiological examination in January 2012 in order to ascertain the nature and etiology of the claimed bilateral hearing loss and for an examiner to provide a medical nexus opinion as to whether the Veteran suffers from a hearing loss disability that is causally related to his military service.  The Veteran was notified by letter in January 2012 of the procedure to follow if he was unable to appear for the scheduled examination.  The claims file contains documentation from the Dallas VA Medical Center that the Veteran failed to report to the January 2012 examination.  However, the January 2012 notification letter was later returned as undeliverable.

After the Veteran's mailing address was updated, he was scheduled to undergo the remand-ordered VA audiological examination in August 2012.  The Veteran was notified by letter in August 2012 of the procedure to follow if he was unable to appear for the scheduled examination.  The claims file contains documentation from the Dallas VA Medical Center that the Veteran failed to report to the August 2012 examination.  The August 2012 notification letter was never returned as undeliverable, so it is presumed that the Veteran received it.

When a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, and when that examination was required to establish entitlement to the benefit sought, the decision on the claim must be made based on the available evidence of record.  38 C.F.R. § 3.655(b).  Under 38 C.F.R. § 3.655(a), examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  In the current case, good cause for failing to report to his scheduled VA examination in August 2012 has not been shown by the Veteran.

Insofar as the Veteran failed to report for his scheduled VA examination in August 2012, the Board is of the opinion that no further assistance in this regard is required on the part of VA.  The Board notes that it is well established that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Considering the claim based on the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  In sum, the evidence of record fails to document any current disability of bilateral hearing loss.  See 38 C.F.R. § 3.385.  (As noted above, the March 2010 examiner's diagnosis of "history of impaired hearing" was based solely on the Veteran's report of such and not on diagnostic testing.)  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  To this extent, the appeal is denied. 



REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board's December 2011 remand instructed the RO/AMC to seek an addendum opinion (pertaining to secondary service connection) from the VA psychiatric examiner who rendered the March 2010 and November 2010 opinions, if available; otherwise, the Veteran was to be scheduled for a new psychiatric examination.

There is no evidence to indicate that the RO/AMC sought the requested addendum opinion.  Instead, the RO/AMC scheduled the Veteran for a new VA psychiatric examination: first in January 2012 (which the Veteran failed to report to, but the notification letter went to an old address for the Veteran and was returned as undeliverable), and then in August 2012 (which the Veteran failed to report to, and the notification letter went to the correct address and was presumably received).

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand, the RO/AMC must seek an addendum opinion from the VA psychiatric examiner who rendered the March 2010 and November 2010 opinions, if available.  The examiner should address whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed psychiatric disorder is proximately due to, or aggravated by, the service-connected tension headaches.  If that examiner is unavailable, then no new examination is to be scheduled.  See 38 C.F.R. § 3.655; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should seek an addendum opinion from the VA psychiatric examiner who rendered the March 2010 and November 2010 opinions, if available.   It is imperative that the claims file be made available to the examiner for review.

Based on review of the record, the examiner should then respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disorder is causally related to the Veteran's active duty service?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disorder is proximately due to his service-connected tension headaches?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disorder has been aggravated by his service-connected tension headaches?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

If that examiner is unavailable, then a note should be placed in the record indicating such.

2.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal.  If the issue of entitlement to service connection for an acquired psychiatric disorder remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


